Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Continued Examination filed on March 15, 2022 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving at least two detection signals each corresponding to a proportion of the detection rays that the object blocks from being received by a respective one of the at least two sensor units,”  however, this limitation is unclear. The specification teaches a passive type sensor (see figure 2, elements 30, 31 and 32) and does not recite an active infrared source such as an IR LED or other source. The claim however recites that the detection signal corresponds to a proportion of detection rays that the object blocks from being received by a sensor unit. 
The infrared rays that are detected by the sensor unit emanate from the object (for example, the human) and are detected by the sensor unit (see figure 5 for example).  The claim states that the object blocks from being received by a sensor unit. Based on the description of figure 5, it appears that the object occupies the detection area and the proportion of the area. The infrared rays presumably are emanating from the human object and are being detected by the sensor units. It is unclear how the human object can “block” the infrared rays when it is the one producing the infrared rays.
The balance of claims are rejected for being dependent upon an already rejected claim.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,034,675 (DiPaola).
Regarding claim 1, DiPoala discloses an object detecting device  (Figures 2A and 3) comprising: 
at least two sensor units (figure 3, element 14 and element 16) configured to receive detection rays from different detection areas (figure 2A, elements 28 and 30 correspond to detection areas for sensors 14/16), the different detection areas being arranged in an up-down direction and having center lines extending in different diagonally downward directions (see figure 2a, elements 28/30 have 
an object detection determination section (Figure 3) configured to detect an object in a detection range (figure 2, element 40) by: 
receiving at least two detection signals each corresponding to a proportion of the detection rays that the object blocks from being received by a respective one of the at least two sensor units (elements 48 and 68 are detection signals that are the amplitude of detected IR from each sensor 14/16), 
comparing the at least two detection signals to determine a distance to the object (See figure 4, element amplitude ratio is the amplitude of detection signals from the upper and lower sensors and they are compared to each other via a ratio of the signals from the upper and lower signals and also compared to a threshold voltage), 
setting a reference for the at least two detection signals based on the detection range (see Vth which is a threshold voltage and a reference for the ratio of the two detection signals), and comparing the reference with a result of comparing the at least two detection signals to determine whether the distance to the object is within the detection range (see figure 4, the threshold voltage is compared to the ratio of the two detection signals to determine the distance to the object see x-axis, the comparison determines the distance to the object).  
Regarding claim 2, DiPaola discloses the object detecting device as claimed in claim 1, wherein setting the reference for the at least two detection signals is setting a threshold value for a calculation result of one or a plurality of predetermined arithmetic expressions to which the at least two detection signals are applied (see figure 4, the threshold voltage or reference voltage for the ratio of the two detection signals is set by the ratio of the two detection signals, which is an arithmetic expression).  
Regarding claim 3, DiPaola discloses the object detecting device as claimed in claim 2, wherein the one or the plurality of predetermined arithmetic expressions include one function in which one or 
Regarding claim 4, DiPaola discloses the object detecting device as claimed in claim 3, wherein the one function is a function in which two detection signals among the at least two detection signals are each set as the parameter to obtain a ratio between the at least two detection signals (The ratio of the two detection signals is a parameter of determining the threshold voltage, see figure 4).    
Regarding claim 5, DiPaola discloses the object detecting device as claimed in claim 3, wherein the one function is a function in which two detection signals among the at least two detection signals are each set as the parameter to obtain a difference between the at least two detection signals  (see column 10, lines 57-66, discloses the relationship between the detected signals could be the difference between the first and second signals).  
Regarding claim 6, DiPaola discloses the object detecting device as claimed in claim 1, wherein setting the reference for the at least two detection signals is setting a detection threshold value for at least one of the at least two detection signals (see figure 4, the threshold voltage is set based on the ratio of the two detection signals).
Response to Arguments
Applicant’s arguments, see pages 4-5, filed March 15, 2022, with respect to the rejection(s) of claim(s) 1-6 under Buckley and Tomooka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DePaola (See above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896